Citation Nr: 0004018	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-09 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1967 to March 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision which denied service connection for PTSD.  The Board 
remanded the appeal to the RO for additional development in 
August 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence shows that the veteran engaged in combat 
with the enemy during service in Vietnam.  

3.  The evidence establishes that the veteran currently 
suffers from PTSD that is a result of his wartime 
experiences.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel and medical records show that the veteran 
was a machine gunner infantryman, and later an MP, while 
serving in Vietnam.  His personnel records show participation 
in action against hostile enemy forces in Phu Bai, Republic 
of Vietnam on July 16, 1967; participation in Operation Rush, 
August 10, 1967; participation in the defense of Phu Bai 
vital area on January 16, 1968, and defense of the Quang Tri 
airfield complex on January 28, 1968.  

His service medical records reveal that he was sent to 
Vietnam in July 1967.  In August 1967, he was referred for an 
eye examination.  The examiner noted that the veteran should 
not be regularly exposed to combat because of an eye 
disability, but could be used in a rear area.  On a Report of 
Medical History for examination in April 1968, the veteran 
reported "nervous trouble" and stated that he was "very 
shaky."  The remainder of the veteran's service medical 
records are negative for any complaints, treatment, or 
abnormalities referable to any psychiatric problems or 
symptoms.  In April 1968, he was admitted to a Naval Hospital 
in Charleston for evaluation of an eye disability.  The 
hospital report indicates that after he was sent to Vietnam 
in July 1967, he served on the front lines as a machine 
gunner.  In August 1967, it was decided to put him in the 
rear lines because of the risk of injury to his good eye.  In 
approximately January 1968, his vision began to decrease.  In 
April 1968, he was evacuated to the United States.  When 
evaluated in late 1968 for complaints of headaches, the 
impression was tension headaches; no evidence of central 
nervous system dysfunction, by exam; may possibly have post-
traumatic headache, but agree with your impression of great 
amount of emotional overlay.  In November 1968, his 
psychiatric status was evaluated.  The impression was passive 
aggressive personality.

On his original application for VA benefits, received in 
April 1968, the veteran made no mention of any psychiatric 
problems or any history of psychiatric treatment.  Similarly, 
the veteran made no mention of any psychiatric problems on an 
application for VA benefits in September 1978.  

A VA hospital summary report showed the veteran was 
hospitalized for four day in September 1978 for treatment of 
alcohol abuse.  The report indicated that the veteran had a 
drinking problem for many years, and that he tended to blame 
everyone and everything for his problems but himself.  The 
veteran ruminated about suicide when he was intoxicated.  The 
veteran had limited insight, judgment and motivation.  The 
diagnoses included habitual excessive drinking, acute brain 
syndrome, alcohol and explosive personality.   

In a letter received in January 1995, the veteran provided a 
narrative history of his experiences in service, and 
particularly while stationed in Vietnam.  The veteran 
described a number of events which caused him a great deal of 
stress and which he believed precipitated his PTSD.  The 
veteran reported that he came under mortar and rocket attacks 
on several occasions, including one attack that occurred only 
minutes after landing in Da Nang, Vietnam.  In that incident, 
the veteran reported that a number of aircraft were 
destroyed, including the plane that he arrived on, and that 
at least 20 men were injured or killed.  The veteran also 
reported mortar and rocket attacks while stationed at Phu 
Bai; that he was involved in unauthorized patrols from Dong 
Ha to Quang Tri, and that he came under small arms fire while 
on guard duty.  

VA outpatient records associated with the claims file in 
April 1995 show treatment for various problems from 1992 to 
1995, including depression and suicidal ideations.  The 
reports offer a variety of diagnoses, including PTSD, rule 
out PTSD, major depression with psychotic features, and 
polysubstance abuse.  A private medical report from Aiken 
Regional Medical Centers dated in April 1989, and received in 
April 1995, included the diagnosis of PTSD.  

When examined by VA in October 1995, the veteran reported 
that he had nightmares twice a week involving traumatic 
experiences from Vietnam.  He also reported flashbacks of 
dead bodies on a weekly basis.  The veteran reported that an 
ex-wife had told him that while he was sleeping, he had 
choked her and screamed at her that she was Vietnamese on a 
number of occasions.  The veteran reported that he did not 
remember any of the incidents.  On examination, there was no 
evidence of any formal thought disorder or delusional 
thinking.  The veteran was alert and fully oriented, and his 
memory was grossly unimpaired.  The examiner noted that the 
veteran appeared to meet the criteria for PTSD, but that he 
did not appear to be significantly impaired from his 
symptoms.  He noted that the veteran appeared to be primarily 
concerned with the residuals from a burn injury.  The 
diagnoses included PTSD, by history.  The examiner indicated 
that the diagnosis of PTSD was a valid diagnosis if the 
veteran's subjective symptoms were accepted as fact and his 
Vietnam related stressors could be verified.  

Letters from the office of the Commandant of the Marine 
Corps, dated in October 1995 and February 1999, in response 
to the RO's requests to verify the veteran's claimed Vietnam 
stressors were to the effect that the incidents as described 
could not be verified without additional detailed 
information.  

A letter from the Department of the Navy, dated and received 
in February 2000, indicated that the veteran was entitled to 
the following awards:  Combat Action Ribbon for service in 
Vietnam; Presidential Unit Citation, awarded to the 3rd 
Marine Division for service in Vietnam from March 8, 1965 to 
September 15, 1967; National Defense Service Medal; Vietnam 
Service Medal with three bronze stars; Republic of Vietnam 
Meritorious Unit Citation (Gallantry Cross Color with palm 
and frame); Republic of Vietnam Campaign Medal, and the Rifle 
Marksman Badge.  The letter was signed by the Head, Service 
Awards Section, Military Awards Branch, Personnel Management 
Division, by direction of the Commandant of the Marine Corps.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the veteran was engaged 
in combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  38 
C.F.R. § 3.304(f) (1999); see also Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which is presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran was afforded a VA examination, all VA 
and private medical records have been obtained, and the RO 
has obtained reports from the Commandant of the Marine Corps 
and the Marine Corps Historical Center.  Therefore, the Board 
finds that the record is complete, and that there is no 
further duty on the part of VA to assist the veteran in 
developing his well-grounded claim, as mandated by 38 
U.S.C.A. § 5107(a).  

A letter from the Department of the Navy in February 1999 
indicated that the veteran was entitled to wear the Combat 
Action Ribbon (CAR) for service in Vietnam, and the 
Presidential Unit Citation.  The United States Court of 
Appeals for Veterans Claims has held that a veteran's 
engagement in combat may be established on the basis of 
evidence that the veteran received certain military 
citations.  See Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  That 
statement was apparently based on a provision then in Part 
VI, para. 7.46(e) of the Veterans Benefits Administration 
Adjudication Procedures Manual M21-1 (VBA Manual M21-1) 
(1992), which held that, in adjudicating claims of service 
connection for PTSD in which the claimed stressor is related 
to combat, receipt of certain recognized military citations 
would be considered "supportive evidence of participation in 
a stressful episode."  See West, 7 Vet. App. at 75 (quoting 
VBA Manual M21-1).  The manual now appears to provide that 
such citations will, in the absence of contrary information, 
be "conclusive evidence" of participation in a stressful 
episode for purposes of PTSD claims.  VBA Manual M21-1, Part 
VI, para 11.38.b(1) (Change 52, Aug. 26, 1996).  The Office 
of the General Counsel of the VA has held that while the 
manual provision does not require VA to accept any particular 
military citations as conclusive evidence that a veteran 
engaged in combat for purposes of 38 U.S.C.A. § 1154(b), it 
was determined that certain military citations constitute 
sufficient evidence, in the absence of contrary evidence, 
that a particular veteran engaged in combat.  It was pointed 
out that a number of citations appear to be awarded primarily 
or exclusively for circumstances relating to combat.  See, 
e.g., SECNAVINST 1650.1F, para. 14 (Aug. 8, 1991) (Department 
of Navy Combat Action Ribbon).  VAOPGCPREC 12-99 (October 18, 
1999).  

In view of the fact that the veteran was held eligible for 
the Combat Action Ribbon, the Board finds that the veteran 
engaged in combat.  There is no evidence to the contrary.  In 
this regard, the veteran asserts that he witnessed the death 
and mutilation of numerous soldiers from mortar and rocket 
attacks while in Vietnam.  Additional research by the Board 
reveals that the airbase at Da Nang was struck by 50 rounds 
of rocket fire on July 15, 1967 (the day the veteran arrived 
in Vietnam), and that 12 American soldiers were killed and 40 
were wounded.  The World Almanac of the Vietnam War, 176 
(John S. Bowman, ed., 1985).  The additional information 
supports the veteran's statement concerning this particular 
incident and bolsters his credibility.  Moreover, there is no 
evidence that the veteran did not see others killed or 
wounded in combat, and certainly no evidence rising to the 
level of "clear and convincing."  Thus, the Board is 
satisfied that the veteran has satisfied the second element 
necessary to establish service connection for PTSD.  

As to the remaining two elements necessary to support an 
award of service connection for PTSD, the evidentiary record 
includes a diagnosis of PTSD and a medical opinion which 
links the diagnosis to the veteran's experiences in Vietnam.  
Accordingly, the Board finds that the veteran has satisfied 
the elements required to establish service connection for 
PTSD.  


ORDER

Service connection for PTSD is granted.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

